             Case 1:20-cr-00412-AT Document 15 Filed 08/21/20 Page 1 of 3


                                                                                            TERMED

                U.S. District Court - District of Colorado
                      District of Colorado (Denver)
     CRIMINAL DOCKET FOR CASE #: 1:20-mj-00120-KLM All Defendants


Case title: USA v. Shea                                    Date Filed: 08/20/2020
Other court case number: 20-cr-412 Southern District of    Date Terminated: 08/20/2020
                         New York


Assigned to: Magistrate Judge Kristen
L. Mix

Defendant (1)
Timothy Shea
TERMINATED: 08/20/2020

Pending Counts                           Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                        Disposition
None

Highest Offense Level (Terminated)
None

Complaints                               Disposition
18 U.S.C. 1349 conspiracy to commit
wire fraud , 18 U.S.C.
1956(h)conspiracy to commit money
laundering



Plaintiff
USA                                          represented by Thomas John Minser
                                                            U.S. Attorney's Office-Denver
                                                            1801 California Street
                                                            Suite 1600
             Case 1:20-cr-00412-AT Document 15 Filed 08/21/20 Page 2 of 3


                                                           Denver, CO 80202
                                                           303-454-0100
                                                           Fax: 303-454-0400
                                                           Email: Thomas.Minser@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Federal Agency Attorney


Date Filed     # Docket Text
08/20/2020     1 RULE 5 AFFIDAVIT as to Timothy Shea from the District of Southern District of
                 New York as to Timothy Shea (1). (cmadr, ) (Entered: 08/20/2020)
08/20/2020     2 Arrest of Timothy Shea. Initial Appearance - Rule 5 set for 8/20/2020 02:00 PM
                 in Courtroom A 401 before Magistrate Judge Kristen L. Mix. (Text Only entry)
                 (cmadr, ) (Entered: 08/20/2020)
08/20/2020     3 MINUTE ENTRY for Initial Appearance in Rule 5(c)(3) Proceedings as to
                 Timothy Shea held before Magistrate Judge Kristen L. Mix on 8/20/2020.
                 Defendant present in custody via video conference. Defendant advised.
                 Defendant is not seeking court appointed counsel. Counsel for the government
                 and defense counsel address the Court regarding bond conditions. Bond set as to
                 Timothy Shea (1) 250,000 Unsecured with the conditions as set forth in the Order
                 Setting Conditions of Release. The Defendant authorizes the Court to sign the
                 bond conditions on his behalf. The defendant is ordered to appear in the charging
                 district 8/31/20 1:00 p.m. before the Honorable Judge Torres. Defense counsel
                 waives defendant's identity hearing. Waiver accepted. Defendant advised of
                 conditions of bond and remanded for processing and release, to report to the
                 charging district as directed. (Total time: 21 minutes, Hearing time: 2:20-2:41)

                   APPEARANCES: Thomas Minser on behalf of the Government (appears by
                   video conference), Richard Tegtmeier on behalf of the defendant, Angela
                   Ledesma on behalf of pretrial (appears by video conference), . FTR: KLM
                   Courtroom A401. (lgale, ) Text Only Entry Modified on 8/20/2020 to note the
                   parties that appeared by video conference (lgale, ). (Entered: 08/20/2020)
08/20/2020     4 WAIVER of Rule 5 & 5.1 Hearings by Timothy Shea (lgale, ) (Entered:
                 08/20/2020)
08/20/2020     5 Unsecured Bond Entered as to Timothy Shea in amount of $250,000 (lgale, )
                 (Entered: 08/20/2020)
08/20/2020     6 ORDER Setting Conditions of Release as to Timothy Shea (1) $250,000
                 Unsecured by Magistrate Judge Kristen L. Mix on 8/20/20. (lgale, ) (Entered:
                 08/20/2020)
08/20/2020     7 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                 WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL as to
                 Timothy Shea by Magistrate Judge Kristen L. Mix on 8/20/20. (lgale, ) (Entered:
                 08/20/2020)
08/20/2020     8
              Case 1:20-cr-00412-AT Document 15 Filed 08/21/20 Page 3 of 3


                   Notice to Southern District of New York of Rule 5 or 32 or 40 Initial Appearance:
                   Please use PACER court links to access the public docket and documents. If the
                   District of Colorado has a surrendered passport, it is being mailed to your court
                   via USPS certified mail with return receipt. For a bond transmittal, please contact
                   our case administration specialist at [cod.docketing.uscourts.gov] If you wish to
                   designate a different email address for future transfers, please send your request
                   to InterdistrictTransfer_TXND@txnd.uscourts.gov. as to Timothy Shea Your case
                   number is:20cr412. (Text Only Entry) (lgale, ) (Entered: 08/20/2020)
 08/20/2020     9 MAGISTRATE CASE TERMINATED as to Timothy Shea by Magistrate Judge
                  Kristen L. Mix on 8/20/20. Text Only Entry (lgale, ) (Entered: 08/20/2020)



                                       PACER Service Center
                                         Transaction Receipt
                                            08/21/2020 12:44:54
                    PACER
                                   us5070:2654438:0 Client Code:
                    Login:
                                                     Search        1:20-mj-00120-
                    Description:   Docket Report
                                                     Criteria:     KLM
                    Billable
                                   2                 Cost:         0.20
                    Pages:
                                                     Exempt
                    Exempt flag:   Exempt                          Always
                                                     reason:


PACER fee: Exempt
